Wood, J.,  1. Person in •whose name contract is made may sue. (after stating- the facts.) The court erred in giving- the fourth instruction. The contract was made with appellant, as evidenced by the receipt to him, and he had the right to sue. Mansf. Dig. sec. 4936 ; Pomeroy, Rem. & Remed. Rights, sec. 223.  2. When express company liable for delay. In view of further proceedings, it is proper to say that the instruction given by the court upon its own motion correctly declared the law applicable to the facts, and instructions 1, 2 and 3 should not have been given. Por the errors indicated, the judgment is reversed, and cause remanded.